Citation Nr: 1631261	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.   


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The RO has characterized the psychiatric claim as two separate claims, one for service connection for post-traumatic stress disorder (PTSD) and another for service connection for major depressive disorder with anxiety disorder.  The U. S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the issue on appeal.


REMAND

The Veteran asserts that his currently diagnosed psychiatric disorder is the result of in-service events involving his activities as an informant for the Air Force Office of Special Investigations (AFOSI).  He contends that he hoped to make a career out of the Air Force, but was unfairly discharged after helping the AFOSI.

The Veteran asserts and the service personnel records confirm that from October 1978 to March 1979, the Veteran provided information to the AFOSI concerning illicit drug use on multiple Air Force bases, primarily at the McDonnell Air Force Base.  The Veteran approached the AFOSI in October 1978, at which time he admitted to using illegal drugs and expressed concern over the widespread drug use at the McDonnell Air Force Base.  Over the next five months the Veteran provided information about illegal drug activity by purchasing drugs from airmen at the McDonnell Air Force Base.  The Veteran stated that he was given money and electronic listening devices to use during the purchases.  He reported that he was scared and paranoid, but that an AFOSI agent made him feel obligated to continue working as an informant.  The Veteran stated that eventually other airmen became aware of his activities with the AFOSI, and he became fearful.  Due to the information provided during these operations, other investigations were opened and proceedings were initiated.  

In March 1979, the Veteran was taken into protective custody to ensure his safety during the proceedings.  For the next eight months, the Veteran remained in protective custody, isolated from his family and job, and only permitted to communicate with an AFOSI agent.  He was restricted to one meal a day outside of the confines of his hotel room.  He reported that he developed extreme nervousness and anxiety while he was confined to his hotel room.  The Veteran stated that during that eight month period he was taken to two different Air Force bases and forced to set up purchases by other airmen.  He recalled a marijuana purchase he arranged in which AFOSI agents appeared with guns, then arrested an airmen and his pregnant wife.  The Veteran reported that he felt awful, but had to participate because he was threatened with bodily harm or death if he did not do so.  In testimony provided during various proceedings, the Veteran admitted to illicit drug use, his testimony resulted in his discharge from the Air Force.  Personnel records show that the Veteran reported that he stopped using drugs while he was in protective custody.  

VA treatment records show that the Veteran expressed feelings of resentment and anger about his life.  He intended to make a career out of the Air Force, but was discharged after he helped the AFOSI.  He reported that he left the Air Force feeling depressed and angry.  He felt betrayed because people took advantage of his generosity.  VA treatment providers noted a long standing history of dysfunctional self-defeating behavior.  VA treatment providers found that he was distressed due to difficulty opening up about his in-service experiences.  He stated that he was paranoid and anxious due to the in-service events and thought about the events daily.    

The Veteran underwent a VA examination in February 2012.  The Veteran reported ongoing problems with depression and anxiety caused by his in-service activities as an informant.  The Veteran reported that he abused drugs and alcohol for many years following service, but since his sobriety he regularly experienced depressed and anxious moods.  He reported that his substance abuse numbed him.  The examiner found that the Veteran did not meet the criteria for PTSD, but diagnosed major depressive disorder and anxiety disorder.  The examiner found that the Veteran's anxiety was based on many things, such as anxiety over finances, inconsistent work, and fear for his safety.  The examiner determined that whether the Veteran's anxiety was the result of his service experiences was open to speculation.  With respect to depression, the examiner opined that his depression was not related to service, but was due to failed relationships, job inconsistency, minimal relationships, and general dissatisfaction with life, and that such factors were not linked to his service.  The examiner provided an addendum opinion in April 2012.  The examiner opined that the Veteran's anxiety disorder was less likely than not related to, incurred in, or caused by testifying as a confidential informant.  The examiner concluded that financial worries as a result of limited work hours seemed to be the primary reason for his anxiety.  

In April 2013, the Veteran submitted statements from his relatives concerning his behavioral changes following his discharge from service.  They indicated that he was outgoing and happy prior to service, but very distrustful and depressed when he returned home.  

The Board finds the February 2012 VA examination report and the April 2012 VA opinion inadequate for adjudication purposes.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner determined that the Veteran's anxiety disorder was not related to testifying as a confidential informant.  At the outset, the Board notes that it appears the examiner only considered the act of testifying as a possible cause of the Veteran's anxiety disorder.  However, the Veteran reported symptoms of anxiety when making the purchases and while in protective custody.  He stated that he became fearful, nervous, and anxious while working as an informant, and that following service he continued to fear for his safety.  Furthermore, the examiner related the Veteran's anxiety disorder and depression to factors such as financial concerns, a general dissatisfaction with life, failed relationships, a fear of safety, minimal relationships, and job inconsistency.  The examiner did not explain why his in-service events did not contribute to these factors.  Specifically, the examiner did not consider and discuss the Veteran's statements that he had issues trusting people after he was betrayed in the Air Force.  He also stated that he was regretful about life and his discharge from the Air Force.  The Veteran hoped to make a career out of the Air Force, but was discharged early due to the testimony he offered to help the AFOSI.  The Veteran also stated that he was mistreated by the Air Force and engaged in self-destructive behavior following discharge from service.  Therefore, the Board finds the February 2012 VA opinion and April 2012 addendum opinion inadequate and the claim must be remanded for another VA examination. 

Additionally, VA treatment records indicate that in 2011 the Veteran was hospitalized for seven days at St. Luke's due to suicidal thoughts.  VA treatment records also indicate that the Veteran applied for benefits with the Social Security Administration (SSA).  The Veteran also reported that his private psychiatrist, Dr. Hicks, provided a diagnosis of PTSD and bipolar disorder.  SSA records and private treatment records have not been associated with the record.  As the records may include evidence pertinent to the claim, the RO must attempt to obtain private treatment records and SSA records.  38 C.F.R. § 3.159 (2015).   

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include ongoing VA treatment records, records from the SSA, private treatment records from St. Luke's, and private treatment records from Dr. Hicks.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran an examination by a VA psychiatrist or psychologist, who has not previously examined this Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the evidence of record and the examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to service.  The examiner must consider and discuss the Veteran's statements that he entered the Air Force with the expectation to make a career out of it, but was discharged early due to the testimony he provide to help the AFOSI.  The examiner must also consider and discuss the Veteran's statements that he felt betrayed by the Air Force and that he was regretful about his life.  The examiner must also address the Veteran's statements that he experienced psychiatric symptoms during service and that his post-service substance abuse numbed his psychiatric symptoms.  

The examiner must provide a complete rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




